Citation Nr: 1523191	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  02-15 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent prior to March 19, 2003, and in excess of 30 percent prior to April 21, 2010 for mitral valve prolapse.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1974 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Prior to March 19, 2003, the Veteran's mitral valve prolapse was characterized by a METS level greater than 7, without evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray.  

2.  Prior to July 28, 2008, the Veteran's mitral valve prolapse was characterized by a METS level greater than 5, a left ventricular ejection fraction in excess of 50 percent, and no evidence of acute or chronic congestive heart failure.  

3.  Effective July 28, 2008, the Veteran's mitral valve prolapse was characterized by an estimated METS level of 4, a left ventricular ejection fraction in excess of 50 percent, and no evidence of chronic congestive heart failure.  


CONCLUSIONS OF LAW

1.  A disability rating in excess of 10 percent prior to March 19, 2003 or in excess of 30 percent prior to July 28, 2008 is not warranted for the Veteran's mitral valve prolapse.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7000 (2014).  

2.  A disability rating of 60 percent and no higher effective July 28, 2008 is warranted for the Veteran's mitral valve prolapse.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7000 (2014).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice to him in the form of a December 2001 letter which informed him of the evidence generally needed to support the claim on appeal.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises from the Veteran's timely disagreement with the disability rating assigned following a grant of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the disability on appeal, most recently in 2010.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks an initial rating in excess of 10 percent prior to March 19, 2003, and in excess of 30 percent prior to April 21, 2010 for his service-connected mitral valve prolapse.  Effective April 21, 2010, the Veteran was awarded a schedular 100 percent (total) rating for his cardiovascular disability; as a result, he does not seek a higher evaluation for this period.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

The Veteran's mitral valve prolapse is rated under Diagnostic Code 7000, for valvular heart disease, including rheumatic heart disease.  Under this code, a 100 percent rating is available during active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  Thereafter, with valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or cardiac catheterization) resulting in: chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, a 100 percent rating is available; with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, a 60 percent rating is available; with workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray, a 30 percent rating is available; with workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required, a 10 percent rating is available.  38 C.F.R. § 4.104, Diagnostic Code 7000.  

Note (1) to Diagnostic Code 7000 states that cor pulmonale, a form of secondary heart disease, should be evaluated as part of the pulmonary condition that caused it. 

Note (2) to Diagnostic Code 7000 states that 1 MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.

The Board also notes that VA revised that portion of the Rating Schedule for evaluation of specified cardiovascular disorders, to include those rated under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020, effective from October 6, 2006.  See 71 Fed. Reg. 52,459 -60 (Sept. 7, 2006); codified at 38 C.F.R. § 4.100.  The revised regulation contains the following new provisions: 

(1) In all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained. 

(2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis. 

(3) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability.  Id.  

Here, the revised regulation regarding evaluation of the relevant cardiovascular disorders may be applied as of the October 6, 2006 effective date.  

On VA cardiovascular examination in September 2001, the Veteran had a peak workload of 9 METS.  His resting exercise left ventricular ejection fraction was 55 percent.  No cardiac hypertrophy or dilatation was observed.  According to a March 2003 clinical notation, the Veteran had a left ventricular ejection fraction of 60 percent at that time.  

Another VA cardiovascular examination was afforded the Veteran in November 2004, but a stress test was not performed and his heart was essentially within normal limits.  Again, no cardiac hypertrophy or dilatation was observed.  

The Veteran was next afforded a VA cardiovascular examination in July 2008, at which time his left ventricular ejection fraction was 61 percent and systolic function was normal.  The examiner did not have the Veteran undergo an exercise cardiac stress test; however, a METS level of 4 was estimated by the examiner.  The examiner also stated the ejection fraction of 61 percent was the more accurate reflection of the Veteran's cardiac functionality.  

On VA examination in April 2010, the Veteran had an estimated METS level of 3.  His left ventricular ejection fraction was greater than 50 percent.  Mild hypertrophy of the heart was present.  On the basis of this examination, the Veteran was awarded a 100 percent (total) rating.  

The Veteran and his representative assert that because a METS level of 4 was estimated by a competent expert on VA examination on July 28, 2008, an increased rating of 60 percent is warranted as of that date.  The Board concurs.  Diagnostic Code 7000 specifically uses the conjunctive "or" for the criteria for a 60 percent schedular rating, indicating that only one of the listed requirements need be met in order for such a rating to be warranted.  Thus, while the VA examiner indicated that the Veteran's left ventricular ejection fraction was in excess of 50 percent, the estimated METS level of 4 is, in and of itself, sufficient to support the higher 60 percent rating effective July 28, 2008.  See also 38 C.F.R. §§ 4.3 and 4.7.  

As noted above, however, the preponderance of the evidence is against a disability rating in excess of 30 percent prior to July 28, 2008, or in excess of 10 percent prior to March 19, 2003.  Considering first the period prior to March 19, 2003, the Veteran had, according to the September 2001 VA examination report, a METS level of 9 at that time, without evidence of cardiac hypertrophy or dilation, as would warrant the next higher evaluation of 30 percent.  Thus, a disability rating in excess of 10 percent for this period is not warranted.  

Next, a 30 percent rating is in effect from March 19, 2003, to July 28, 2008.  For this period, more than one episode of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent, as would warrant the next higher disability rating of 60 percent has not been demonstrated.  According to a March 2003 VA hospitalization report and cardiology consultation, the Veteran's left ventricular ejection fraction was 60 percent, and no evidence of congestive heart failure was noted.  Similar findings were made in November 2004.  Thus, a disability rating in excess of 30 percent is not warranted for this period.  

Finally, the Board must consider entitlement to a disability rating in excess of 60 percent effective July 28, 2008.  According to the July 2008 VA examination report and other evidence of record, however, the Veteran did not have during this period chronic congestive heart failure, a workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent, for which a 100 percent rating is available.  The Veteran's representative concedes as much, asserting in an August 2014 statement only that a 60 percent rating is warranted based on the July 2008 examination report.  

The Board has also considered entitlement to staged ratings in excess of those already awarded the Veteran for his mitral valve prolapse.  Because, however, the impairment resulting from this disability has not been in excess of that already noted above for any of the periods at issue, additional staged ratings are not warranted.  See Hart, 21 Vet. App. at 505.  Finally, because the Veteran's mitral valve prolapse is chiefly characterized by impairment of left ventricular ejection fraction and METS level, evaluation under other criteria for cardiovascular disorders would not result in a higher evaluation.  

The Board has also considered extraschedular evaluations.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The criteria specifically provide for ratings based on social and occupational impairment.  See 38 C.F.R. §§ 4.130, Diagnostic Code 7000.  The symptomatology and impairment caused by the Veteran's mitral valve prolapse are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  In the present case, the Veteran has reported such symptoms as fatigue and chest pain.  The rating criteria specifically address such contentions.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disability on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  VA examiners have also not stated that the Veteran's service-connected disabilities prevent all forms of employment, at least for the period prior to April 21, 2010, for which a total rating has been granted.  The evidence of record has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

In conclusion, a disability rating of 60 percent and no higher effective July 28, 2008, is warranted, and disability ratings in excess of 10 percent prior to March 19, 2003 and in excess of 30 percent prior to July 28, 2008 are not warranted and must be denied.  As the preponderance of the evidence is against the award of increased initial ratings in excess of those already awarded for the disability on appeal, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

A disability rating in excess of 10 percent prior to March 19, 2003 or in excess of 30 percent prior to July 28, 2008 for mitral valve prolapse is denied.  

A disability rating of 60 percent effective July 28, 2008 for mitral valve prolapse is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


